Citation Nr: 1700471	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  15-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder rotator cuff tear and bicep tendinosis status post-surgery, to include as secondary to the Veteran's service-connected residuals shell fragment wound right thigh.  

2.  Entitlement to service connection for left knee osteoarthritis, to include as secondary to the Veteran's service-connected residuals shell fragment wound right thigh.  

3.  Entitlement to service connection for lumbar spine degenerative disc disease, to include as secondary to the Veteran's service-connected residuals shell fragment wound right thigh.  

4.  Entitlement to a disability rating in excess of 30 percent for residuals of a shell fragment wound right thigh.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from June 1952 to March 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes there are additional issues on appeal that the Veteran has perfected, but are not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to claims for service connection for cold injury to the feet and entitlement to special monthly compensation based on aid and attendance or being housebound, the Board declines to take any action on these issues at this time, so as to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  These issues will be the subject of a later Board decision as appropriate.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims an increased rating for his service-connected residuals of shell fragment wound to the right thigh.  He also claims service connection for a lumbar spine disability, left knee disability, and right shoulder disability, to include as secondary to his right thigh disability.  

Upon review of the record, the Board notes that the Veteran appears to receive regular VA treatment, but the claims file does not appear to contain complete records during the relevant period in question.  This is especially pertinent to the right shoulder claim, as the Veteran alleges that his right thigh disability caused      his leg to give way, resulting in a fall that injured his shoulder.  This apparently occurred in 2006, as his right shoulder surgery occurred in approximately April 2006.  The Veteran stated that primary care records would support his contention.  While there are a few VA treatment records dated in 2006, they do not show the initial presentation for the shoulder complaint.  In addition, while the statement        of the case noted review of VA treatment records dating from 2001 to 2015, the records dated in April and May 2006 appear to have been sent in by the Veteran and do not appear complete.  Likewise, it appears there are significant gaps in the dates of treatment records during this period.  For example, there appear to be minimal records between 2001 and 2007, and from July 2009 to the present.  Accordingly, outstanding VA treatment records should be obtained and associated with the claims file.

Concerning the Veteran's back claim, review of his service treatment records reveal he was seen on October 28 (year not listed) complaining of low back pain times two days.  He was treated with strapping to the back.  After service, VA hospital records from February 1978 note a diagnosis of an L4-5 herniated nucleus pulposus for which he underwent surgery.  Subsequent treatment records also note complaints of low back pain.  Accordingly, an opinion concerning direct service connection is warranted.

Moreover, regarding the Veteran's claims for secondary service connection for a right shoulder disability, left knee disability, and lumbar spine disability, the Board notes that the VA examiner in January 2014 did not provide an opinion regarding whether the Veteran's service connected residuals of a shell fragment wound to the right thigh aggravated his right shoulder, left knee, or lumbar spine disabilities.  Accordingly, additional opinions are needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all nonVA medical care providers who have treated him for his right thigh, low back, left knee, and right shoulder disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Obtain outstanding VA treatment records, to include from the San Juan VA Medical Center and Ponce Outpatient Clinic, dating from May 2001 to September 2007, and from July 2009 to the present, and associate the records with the claims file.  If the records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such. 

3.  Send the claims file to the VA examiner who conducted the January 2014 VA examinations, if available, to obtain an addendum opinion.  If that examiner is not available, obtain the requested opinions from another physician.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  

After review of the claims file, the physician should respond to the following questions:

a. Is it at least as likely as not (a 50 percent probability  or more) that the Veteran's current low back disability is etiologically related to or a maturation of the complaint of back pain noted on the October 28 service treatment record?  The examiner should explain why or why not, to include addressing the herniated disc in 1978.

b. If not related to service, is it at least as likely as          not that the Veteran's low back disability has been permanently worsened beyond natural progression (versus temporary exacerbations of symptoms) by his residuals of a shell fragment wound to the right thigh, to include any gait disturbance related to the thigh?  The examiner should explain why or why not.  

c. Is it at least as likely as not that the Veteran's left      knee disability has been permanently worsened beyond natural progression (versus temporary exacerbations of symptoms) by his residuals of a shell fragment wound to the right thigh, to include any gait disturbance related to the thigh?  The examiner should explain why or why not.  

d. Is it at least as likely as not (a 50 percent probability  or more) that the Veteran's right shoulder disability has been permanently worsened beyond natural progression (versus temporary exacerbations of symptoms) by his residuals of a shell fragment wound to the right thigh, to include the use of a Canadian crutch to aid in ambulation?  The examiner should explain why or why not.  

e. If the examiner finds that any of the above disabilities is permanently worsened beyond normal progression by the Veteran's residuals of a shell fragment wound to the right thigh, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the disability.  

A complete rationale should be provided for any opinion given. 

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




